Citation Nr: 0628400	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for cirrhosis of the 
liver.

2.  Entitlement to service connection for hepatitis C, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
An unappealed rating decision of May 2001 denied the 
veteran's claim of service connection for cirrhosis of the 
liver.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for 
cirrhosis of the liver is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's hepatitis C was not present in service, was 
first shown many years following service, and is not due to 
an in-service event, injury or disease. 



CONCLUSION OF LAW

Hepatitis C was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.
VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
March 2002 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
element is rendered moot; thus, the veteran is not prejudiced 
by the Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the March 
2002 letter when it advised the veteran to send the RO any 
medical reports in his possession or any other evidence that 
would substantiate his claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records, as well as all private records 
identified by the veteran.  The veteran has not indicated the 
presence of any other outstanding relevant records.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  A medical examination is not warranted in this case 
because no competent medical evidence suggests a relationship 
between veteran's currently diagnosed hepatitis C and his 
period of military service.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
at 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran's service medical records, including entrance and 
separation examinations, are silent with respect to hepatitis 
C or any liver disorder.  There is no evidence in service 
that the veteran used intravenous drugs or intranasal 
cocaine; had high-risk sexual activity; required 
hemodialysis; had tattoo or body piercings; shared 
toothbrushes or razor blades; had accupuncture with non-
sterile needles; or worked as a healthcare worker exposed to 
contaminated blood or fluids.  Likewise, the veteran's 
service medical records are silent with respect to malaria.  

The medical evidence indicates that the veteran was first 
diagnosed as having hepatitis C in October 2001.  The veteran 
indicated in a July 2003 statement that he had had a blood 
transfusion in 2001.  

The veteran is claiming that hepatitis C was incurred in 
service, and specifically contends that hepatitis C was the 
result of in-service malaria or exposure to Agent Orange when 
he served in Vietnam.  As noted, the first diagnosis of 
hepatitis was many years after service, and no competent 
evidence linking it to service.  Further, there is no 
evidence of malaria in service and no competent evidence that 
his hepatitis was caused by malaria.  Finally, hepatitis C is 
not a disease subject to service connection as presumptively 
due to herbicide exposure and there is no competent medical 
evidence of record indicating a nexus between the veteran's 
currently diagnosed hepatitis C and herbicide exposure.  

Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his hepatitis C, it is noted that as a lay 
person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the evidence is against the claim and 
the claim must be denied. 



ORDER

Entitlement to service connection for hepatitis C, to include 
as due to herbicide exposure, is denied.





REMAND

The veteran is attempting to reopen a claim of entitlement to 
service connection for cirrhosis of the liver, which was the 
subject of a prior and final rating decision dated in May 
2001.

Notice under the VCAA must be provided prior to the initial 
decision on a claim, and in those instances where such notice 
is not provided in a timely fashion, any possible prejudice 
can only be cured by subsequent readjudication of the claim.  
See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).  VA has duties under the VCAA to apprise a claimant of 
the evidence necessary to substantiate their claims for 
benefits and to make reasonable efforts to assist a claimant 
in obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Due to the failure to provide the veteran with a timely 
letter which notified him of all the evidence and information 
that is necessary to reopen the claim on appeal, the Board 
finds that this claim must be remanded to provide the veteran 
with the required information.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), to include furnishing the veteran 
with a letter informing him of evidence 
and information that is necessary to 
reopen the issue on appeal, including 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


